DECISION
A case management conference was held May 14, 2009. Patricia M. Brioady participated for her father, the Plaintiff. Faith Derickson represented Defendant. The parties agreed the case would be decided based on written submissions and arguments advanced during the conference.
                           I. STATEMENT OF FACTS
The issue concerns Plaintiff's claim for an Oregon income tax refund for the tax year
2004. Plaintiff did not timely file a personal income tax return by the initial due date of April 15, 2005. Defendant received the Oregon 2004 year return on October 21, 2008. Defendant denied that refund claim.
Plaintiff had received an extension to file the 2004 federal return until October 15, 2005. His representative stated she was unaware of the strict filing deadlines, but believed the extension period should be allowed and applied to the Oregon refund claim. *Page 2 
                            II. COURT'S ANALYSIS
Oregon law requires that claims for refunds be submitted within three years of the original due date of the return. ORS 314.415(2)(a) (2007). Extensions are not to be considered. The original due date of the annual return starts the period running. Plaintiff's 2004 return received on October 21, 2008, was more than three years past April 15, 2005, the original due date.
The Regular Division of this court has issued an Opinion on this issue. In Webb v. Dept.of Rev., 19 Or. Tax 20, 21 (2006) it was held that: "* * * state statutes of limitations leave[] taxpayer no state remedy unless the department is estopped from asserting the bar of ORS 314.415(1)(b)(A) [2003]." Here, Plaintiff makes no claim of misleading advice; there are no grouds for estoppel.
While this finding may appear unfair, it is consistent with other similar cases decided by this court. See Tirrill v. Dept. of Rev., TC-MD No 040694A (Aug 9, 2004) and Stubbs v. Dept. of Rev., TC-MD No 041047D (Mar 2, 2005).
                              III. CONCLUSION
IT IS THE DECISION OF THE COURT that the appeal is denied.
Dated this ___ day of June 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on June 12,2009. The Court filed and entered this document on June 12, 2009. *Page 1